          Case 2:19-cv-00594-APG-EJY Document 136 Filed 04/22/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 CANDY TORRES,                                           Case No.: 2:19-cv-00594-APG-EJY

 4          Plaintiff                                                     Order

 5 v.                                                                 [ECF No. 135]

 6 ALLAN ROTHSTEIN and KYLE
   PUNTNEY,
 7
        Defendants
 8

 9         Defendant Allan Rothstein filed an emergency motion for an order to show cause why I

10 should not issue an order enforcing a settlement agreement between Rothstein and his former

11 attorney, CJ Barnabi, and to order Barnabi to pay attorney’s fees and costs. ECF No. 135. The

12 motion does not comply with the Local Rules regarding emergency motions. LR 7-4. I therefore

13 will not consider the motion on an emergency basis. Additionally, it does not appear that

14 Rothstein served Barnabi with the motion.

15         I THEREFORE ORDER defendant Allan Rothstein to serve a copy of his motion and this

16 order on CJ Barnabi. Rothstein shall thereafter file proof of service in the court docket.

17         I FURTHER ORDER that CJ Barnabi shall have 14 days from the date of service to file a

18 response to the motion, if any.

19         DATED this 22nd day of April, 2021.

20

21                                                       ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
22

23
